            Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 1 of 9



                                                           fjc
Donna D. Domonkos #5-2981
                                                                     ^'yOHIHG
Brittany Thorpe #7-6490
Domonkos Law Office, LLC
                                                        ®P-^rl5 PH
                                                                Pfi2:
                                                                   2: i8
                                                                      18
1914 Logan Avenue
Cheyenne, WY 82001
(307)426-5015
(307)426-5017(fax)
ddomon@domonkoslawwYoming.com
brittany@domonkoslawwYoming.com
Attorneys for Plaintiff




                    UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF WYOMING




NICOLE DANIELS,                            )
                                           \
                                           )
       Plaintiff,                          )

vs.                                        j
                                           \
                                                 CaseNo.
                                           )
LIFE INSURANCE COMPANY OF                  )
NORTH AMERICA,A CIGNA                      )
CORPORATION SUBSIDIARY,                    )
                                           )
       Defendant.                          )



                                   COMPLAINT




       COMES NOW the Plaintiff, by and through her attorneys, Donna D. Domonkos and

 Brittany Thorpe of Domonkos Law Office, LLC, and for her claims for relief state as

 follows:
           Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 2 of 9




                                  PARTIES TO THE ACTTON


       1. Plaintiff Nicole Daniels [hereinafter Plaintiff] is a resident of Wyoming.

 At all times relevant to the allegations set forth in this Complaint, Plaintiff was

 employed as a Heavy Equipment Operator for Arch Coal, Inc. in Wright, Wyoming.

 Arch Coal, Inc. carried a group employee insurance plan named Arch Resources, Inc.

 At all times relevant to the allegations made in this Complaint, Plaintiff was an Arch

 Resources, Inc., plan participant and insured under said plan [hereinafter Plan].

      2. The Plan is underwritten by Life Insurance Company of North America, a

 subsidiary corporation of Cigna Corporation. To the best of Plaintiffs knowledge.

 Life Insurance Company of North America [hereinafter LINA] is licensed to transact

 the business of insurance in the State of Wyoming.

                              JURISDICTION AND VENUE


       3. All claims for relief set forth in the Plaintiffs Complaint are governed by the

terms and provisions of the Employers Retirement and Income Security Act of 1974

(ERISA). This action is brought pursuant to 29 U.S.C. § 1132(a)(1)(B). The Court has

jurisdiction over the claims asserted by the Plaintiff in this action pursuant to 29 U.S.C.

§1132(e)(1).

      4. Because the Plan was administered in this district and the breach of that plan

occurred in this district, venue in this Court is proper under 29 U.S.C. § 1132(e)(2).
           Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 3 of 9




           STANDARD OF REVIEW AND EXHAUSTION OF REMEDIES

       5. Under the terms of the Plan, the plan administrator, Arch Coal, Inc., delegated to
LINA, the insurance company, discretionary authority to determine eligibility for benefits,

construe the terms of the applicable component plan and resolve all questions relating to

claims for benefits under the Plan. This language may be sufficient to create an arbitrary and

capricious standard ofreview ofLINA's claim decision in this case.

       6. If an arbitrary and capricious standard ofreview is found to be applicable, LINA is

a conflicted fiduciary under the facts and circumstances of this case because it serves as the

claim administrator of the Plan with authority to deny claims, but also stands to benefit from

the claim decisions it makes. Without further information regarding the independence ofthe

doctor who did the "independent review," LINA has not proven the conflict of interest does

not still exist. That conflict, therefore, must be considered as a factor in whether the Plaintiffs

denial of benefits was arbitrary and capricious and reduces any deference that may be

otherwise accorded to a claim decision under an arbitrary and capricious standard of review.

       7. LINA denied the Plaintiffs claim for long term disability benefits effective June

20, 2020. The Plaintiff appealed that decision.

       8. On September 24,2020,LINA affirmed the original decision to deny benefits. Thus,

Plaintiff has exhausted her administrative remedies under the Plan.


                                   STATEMENT OF FACTS


       9. Plaintiffhurt her knee when a dog ran into her on March 13,2016. Plaintiffreceived

treatment including physical therapy and was able to return to work. In January of2017, the
           Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 4 of 9




Plaintiff was working for Arch Coal, Inc. in Wright, Wyoming. The Plaintiff was a heavy
equipment operator making $26.45 per hour.

       10. On January 24,2017,the Plaintiff was descending from her truck to get gas. The

ground was very icy and Plaintiff fell on her previously injured right knee. The Plaintiff was

in severe pain and sought treatment. Plaintiffs knee cap had a hairline fracture. An MRI did

not find evidence ofstructural abnormality.

       11. Plaintiff was prescribed physical therapy. Plaintiff went to physical therapy, but

did not achieve very much pain relief. Plaintiff was prescribed gabapentin which did not

provide relief. An ultrasound guided right saphenous nerve block was administered on April

25, 2018, but it did not provide pain relief. Other attempts to decrease the pain included a

lumbar sympathetic block, ketamine infusion, biofeedback, physiologic self-regulation, and

a spinal cord stimulator trial. Plaintiff was still unable to get relief from the pain.

       12. Plaintiff was referred to Dr. Winter who specializes in pain management. Dr.

Winter diagnosed the Plaintiff with Complex Regional Pain Syndrome. Plaintiff has been

treating, and continues to be treated, with Dr. Winter and psychiatrist. Dr. Bjomson,to try to

help the Plaintiff deal with her pain.

       13. At this point. Plaintiff was approved for long term disability under the following

Plan language:

       The Employee is considered Disabled if, solely because ofInjury or Sickness,
       he or she is:


       1. unable to perform the material and substantial duties of his or her Regular
       Occupation; and
              Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 5 of 9




       2. unable to earn 80% or more of his or her Indexed Earnings from working in
       his or her Regular Occupation.

       14. Plaintiff was found to be disabled and was approved for Social Security benefits

on January 24, 2017. Plaintiff continues to receive Social Security benefits because of her

disability.

       15. After getting the benefits described in paragraph twelve for 24 months, Plaintiff

was informed she had to reapply for long term disability for benefits past the 24 months.

       16. Plaintiff applied for the long-term disability benefits under the following Plan

language:

       After Disability Benefits have been payable for 24 months, the Employee is
       considered Disabled if, solely due to Injury or Sickness, he or she is:

       1. unable to perform the material and substantial duties of any occupation for
       which he or she is, or becomes qualified based on education, training or
       experience; and

       2. unable to earn 60% or more of his or her Indexed Earnings.

       17. Plaintiff was able to provide a letter dated June 19, 2020, from her treating

physician. Dr. Winter, stating the Plaintiff was not able "to work a normal job[.]" because of

her inability to sit or stand for a prolonged period of time and can only do so for less than

thirty minutes. Plaintiff is also unable to lift anything over fifteen pounds because of her

chronic knee pain.

       18. Plaintiffs pain is not limited to movement. Plaintiff also experiences pain when

she is touched, her leg is bumped or she bounces on a bumpy road. The pain affects every

aspect of her life. Plaintiff has trouble going to sleep and staying asleep because of the pain.
           Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 6 of 9




Plaintiff is unable to attend her children's sports activities if attendance requires sitting in
bleachers. Plaintiff has been unable to visit her mother very often because her mother lives

on a dirt road and the bumps in the road cause Plaintiff pain.

       19. Plaintiff was a very active person before her injury and subsequent Complex

Regional Pain Syndrome. Now, Plaintiff is unable to enjoy going on a walk, hiking, 4-

wheeling, bike riding and other outdoor activities she was capable of doing before the injury.

       20. Plaintiff was informed on June 18,2020 she was being denied long term disability

past June 20,2020. The decision acknowledged Plaintiff was still in pain, but did not believe

the pain prevented her from performing a light duty occupation. The light duty occupation

description LINA relied upon for its denial is Utility-Tractor Operator-DOT Code #850.683-

046-Light. Based on this occupation description LINA declined long term disability because

Plaintiff was not excluded from "any" occupation.           LINA did not mention in their

determination whether a Utility-Tractor Operator made 60% ofPlaintiffs Indexed Earnings.

      21. Plaintiff appealed this decision and provided the letter from Dr. Winter stating

Plaintiff could not perform a normaljob along with other information.

       22. On September 24, 2020, LINA affirmed its earlier decision denying long term

disability benefits again relying upon its assessment Plaintiff could perform a light duty

occupation of Utility-Tractor Operator. Again, LINA did not provide analysis on whether

Plaintiff could make 60% of her previous Indexed Earnings.
           Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 7 of 9




                           CLAIM FOR RELIEF PURSUANT
                              TO 29 U.S.C. 1132fA¥n(B^

       23. Plaintiff re-alleges all facts set forth elsewhere in her Complaint as if fully set

forth in her Claim for Relief and further alleges and states as follows:

       24. At all times material to the facts alleged in this Complaint,the Arch Resources,

Inc., long term disability plan was subject to and governed by ERISA.

       25. Plaintiffs Claim for Relief is asserted under the provisions of 29 U.S.C. §

1132(a)(1)(B), which empowers the beneficiaries ofan employee benefit plan,such as the

Plaintiff, to recover benefits due under the terms of the plan and to enforce their right

under the terms thereof.


       26. Ifthe standard ofreview in this action is one requiring an arbitrary and capricious

claim decision, Plaintiff is entitled to recover past and future due benefits under the terms

of the Plan because LINA acted arbitrarily and capriciously in denying Plaintiffs long term

disability benefits. The arbitrary and capricious denial of benefits occurred in numerous

ways, including, but not limited to, the following:

       a. It was arbitrary and capricious to deny long-term disability benefits when the

Plaintiff has been certified by her treating physician to be incapable of working a normal

job.

       b. It was arbitrary and capricious to deny long-term disability benefits because a

Utility-Tractor Operator occupation cannot be performed by the Plaintiff with her

Complex Regional Pain Syndrome.

       c. It was arbitrary and capricious to deny long-term disability benefits when LINA did
                                              7
           Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 8 of 9




not provide any evidence it analyzed whether a Utility-Tractor Operator with the Plaintiffs

limitations can earn 60% ofPlaintiffs Indexed Earnings as required by the Plan.

      d. It was arbitrary and capricious to deny long-term disability benefits when LINA did

not provide any evidence there was employment available for a Utility-Tractor Operator who

can earn 60% ofPlaintiffs Indexed Earnings in Campbell County, Wyoming.

      e. As a fiduciary charged with acting solely in the interests of the Plaintiff,

LINA was required to gather and evaluate evidence in support ofPlaintiffs claim to

the same degree and extent that it was required to gather and evaluate evidence to

support a denial of benefits. Yet LINA failed to gather and evaluate evidence that

may support Plaintiffs claim and only sought evidence to deny the claim.

      f. In accordance with the information received at this point. Plaintiffs

disability benefits were denied by a plan fiduciary that acted under aninherent conflict

of interest.


      g. Plaintiff reserves the right to rely upon additional evidence of arbitrary and

capricious conduct as it may be disclosed by LINA's administrative record.

          For all the above reasons, and others that may appear from the

administrative record, LINA's decision to deny Plaintiffs claim for long-term

disability benefits was arbitrary and capricious.



           THIS PORTION OF THE DOCUMENT IS LEFT BLANK


                                 INTENTIONALLY
          Case 0:21-cv-00173-SWS Document 1 Filed 09/16/21 Page 9 of 9




                                PRAYER FOR RET JF.F


      WHEREFORE, Plaintiff prays for a judgment under her Claim for Relief against

LINA for all past due and future benefits under the Arch Resources, Inc., Plan, all

prejudgment interest as provided by law, attorney's fees as provided by 29 U.S.C. §

1132(g)(1), costs as provided by law, and all other damages, remedies and forms of relief

allowable under 29 U.S.C. § 1001 et. seq.

Dated this 16th day of September, 2021.



                                              Respectfully submitted,
                                              Nicole Daniels, Plaintiff




                                              Donna D. Domonkos ¥5-2981




                                              Brittai^ Thorpe ^7-6490

                                              DOMONKOS LAW OFFICE,LLC
                                              1914 Logan Avenue
                                             Cheyenne, Wyoming 82001
                                             (307)426-5015
                                             Attorneys for Plaintiff
